Title: Benjamin Harrison to Virginia Delegates, 6 September 1782
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Virginia Council Chamber. Sept. 6th. 1782
This just serves to acknowledge the receipt of your favor of the 27th ulto. We have as great a dearth of News or interesting occurrences as you have at Philadelphia.
The taxes begin now to come in and I have my hopes you will be no more in the Hands of Usurers, I will take care to let the Treasurer know your Situation and am confident he will pay particular attention to your Necessities, I am &c.
B. H.
